  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 1 of 11 PageID #: 1



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION


 THERESSA C. LEVINE,                            CIVIL COMPLAINT

 Plaintiff,
                                                CASE NO. 1:21-cv-00294
 v.

 MRS BPO, L.L.C.,                               DEMAND FOR JURY TRIAL

 Defendant.


                              CLASS ACTION COMPLAINT

      NOW COMES Plaintiff, THERESSA C. LEVINE, by and through her counsel, and

submits the following class action claims against Defendant MRS BPO, L.L.C. pursuant

to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                            I. Jurisdiction, Parties and Venue

       1.     Congress enacted the FDCPA “to eliminate abusive debt collection

practices by debt collectors” and “to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e).

       2.     Subject matter jurisdiction is conferred upon this Court by Section

1692k(d) of the FDCPA as well as 28 U.S.C. §§1331 and 1337, as the action arises under

the laws of the United States.

       3.     Plaintiff THERESSA C. LEVINE (“Plaintiff”) is a citizen of the State of Texas

and resides in this Judicial District.

       4.     Defendant MRS BPO, L.L.C. (“Defendant” or “MRS”) is a debt collector

headquartered in New Jersey and can be served at 1930 Olney Avenue, Cherry Hill,

New Jersey 08003.




                                            1
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 2 of 11 PageID #: 2



         5.    Defendant’s principal purpose is the collection of past-due and defaulted

debts owed by natural persons to others where the debts were incurred primarily for

personal, family or household purposes.

         6.    Defendant uses the United States mail system to collect consumer debts

within this Judicial District.

         7.    Defendant is licensed to conduct debt collection activities in the State of

Texas.

         8.    Defendant acted as debt collector as defined by § 1692a(6) of the FDCPA

by causing form collection letters to be sent to Plaintiff’s residential address in this

district to collect a “debt” allegedly owed to JPMorgan Chase Bank N.A. (hereafter the

“Subject Debt”).

         9.    As detailed below, Defendant used a third-party mail vendor to mail a

form/template collection letter to Plaintiff’s residential address in this Judicial District

in an attempt to collect the Subject Debt.

         10.   Venue is proper pursuant to 28 U.S.C. §1391 because Defendant conducts

substantial debt collection business in this judicial district.

                                 II. Summary of the FDCPA

         11.   Section 1692 of the FDCPA contains “Congressional findings” and a

“declaration of purpose” and states as follows:

               (a) Abusive practices
               There is abundant evidence of the use of abusive, deceptive, and
               unfair debt collection practices by many debt collectors.
               Abusive debt collection practices contribute to the number of
               personal bankruptcies, to marital instability, to the loss of jobs,
               and to invasions of individual privacy.
               (b) Inadequacy of laws
               Existing laws and procedures for redressing these injuries are
               inadequate to protect consumers.


                                             2
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 3 of 11 PageID #: 3



              (c) Available non-abusive collection methods
              Means other than misrepresentation or other
              abusive debt collection practices are available for the effective
              collection of debts.
              (d) Interstate commerce
              Abusive debt collection practices are carried on to a substantial
              extent in interstate commerce and through means and
              instrumentalities of such commerce. Even where
              abusive debt collection practices are purely intrastate in
              character, they nevertheless directly affect interstate commerce.
              (e) Purposes
              It is the purpose of this subchapter to eliminate
              abusive debt collection practices by debt collectors, to insure that
              those debt collectors who refrain from using
              abusive debt collection practices are not competitively
              disadvantaged, and to promote consistent State action to
              protect consumers against debt collection abuses.

See, 15 U.S.C. § 1692.


       12.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

       13.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, including increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       14.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       15.    The FDCPA provides that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. § 1692(c).




                                             3
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 4 of 11 PageID #: 4



      16.    Congress enacted the FDCPA to protect ethical debt collectors from being

competitively disadvantaged by debt collectors who do not abide by the prohibitions set

forth by the FDCPA. 15 U.S.C. § 1692(e).

      17.    The FDCPA's statutory findings explicitly identify "invasions of individual

privacy" as one of the harms against which the statute is directed. 15 U.S.C. § 1692(a).

                         III. Defendant’s Collection Activities

      18.    Defendant’s December 5, 2020 collection letter attempted to collect the

“Subject Debt”.

      19.    Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA because

Defendant regarded her as being a natural person obligated or allegedly obligated to pay

monies allegedly owed to JPMorgan Chase Bank N.A.

      20.    The alleged Subject Debt is a “debt” as defined by § 1692a(5) of the FDCPA

because Defendant, as a licensed debt collector, regarded the Subject Debt as an

obligation or alleged obligation to pay money arising out of a transaction in which the

money, property, or services were incurred for personal, family, or household purposes.

      21.    Defendant’s December 5, 2020 collection letter was a “communication” as

defined by § 1692a(2) of the FDCPA because the letter was a means the conveying of

information regarding the alleged Subject Debt.

      22.    Defendant acted as debt collector in attempting to collect the Subject Debt

by and through the use of a form/template collection letter.

      23.    Generally speaking, in using a form/template collection letter, Defendant

caused Plaintiff’s name, address, the name of the creditor, the amount owed, the so-

called “transaction date”, account number for the creditor and Defendant’s account

number to be inserted into form/template collection letter.




                                           4
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 5 of 11 PageID #: 5



                            COUNT ONE – 15 U.S.C. § 1692c(b)

               Class Action Violations Resulting From Defendant’s
       Sharing of Plaintiff’s Personal Information and her Status as a Debtor

       24.      Plaintiff, repeats and re-alleges Paragraphs 1-23 as though fully set forth

herein.

       25.      Defendant used a third-party letter vendor to mail the December 5, 2020

collection letter to Plaintiff.

       26.      Defendant’s       operating   system/software     involves    sending    a

debtor/consumer’s demographic information, as well as the existence and the amount

of the subject debt, to Defendant’s third-party letter vendor for the purpose of causing

the letter vendor to merge this information into letter templates that Defendant uses to

collect consumer debts.

       27.      Section 1692c(b) of the FDCPA, titled “Communication with third parties,”

with very limited exceptions, prohibits debt collectors from disclosing to third-parties

that a “consumer” is obligated to pay debt to a creditor communicated to third-parties

without consent of the consumer. See, Hunstein v. Preferred Collection & Mgmt. Servs.,

994 F.3d 1341, 2021 U.S. App. LEXIS 11648 (11th Cir. 2021).

       28.      Section 1692c(b), entitled “Communication with third parties,” states as

follows:

             Except as provided in section 1692b of this title, without the prior
             consent of the consumer given directly to the debt collector, ... a debt
             collector may not communicate, in connection with the collection of any
             debt, with any person other than the consumer, his attorney, a
             consumer reporting agency if otherwise permitted by law, the creditor,
             the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b) (emphasis supplied).


       29.      Section 1692b provides as follows:



                                              5
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 6 of 11 PageID #: 6



       Any debt collector communicating with any person other than the consumer for
       the purpose of acquiring location information about the consumer shall—
             (1) identify himself, state that he is confirming or correcting location
             information concerning the consumer, and, only if expressly
             requested, identify his employer;
             (2) not state that such consumer owes any debt;
             (3) not communicate with any such person more than once unless
             requested to do so by such person or unless the debt collector
             reasonably believes that the earlier response of such person is
             erroneous or incomplete and that such person now has correct or
             complete location information;
             (4) not communicate by post card;
             (5) not use any language or symbol on any envelope or in the
             contents of any communication effected by the mails or telegram
             that indicates that the debt collector is in the debt collection
             business or that the communication relates to the collection of a
             debt; and
             (6) after the debt collector knows the consumer is represented by
             an attorney with regard to the Subject Debts and has knowledge of,
             or can readily ascertain, such attorney’s name and address, not
             communicate with any person other than that attorney, unless the
             attorney fails to respond within a reasonable period of time to
             communication from the debt collector.

15 U.S.C. § 1692b.


       30.    Section 1692b relates to the manner in which a debt collector may lawfully

communicate "with any person other than the consumer for the purpose of acquiring

location information." 15 U.S.C. § 1692b (emphasis supplied).

       31.    Section 1692a(7) defines the term “location information” to mean “a

consumer’s place of abode and his telephone number at such place, or his place of

employment”.

       32.    Defendant’s transmission of Plaintiff’s personal information and her status

as a debtor/consumer to Defendant’s letter vendor did not constitute an attempt to

obtain “location information” related to Plaintiff.

       33.    Plaintiff did not consent to having Defendant share her personal

information or her status as a debtor with Defendant’s letter vendor or any third-parties.


                                             6
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 7 of 11 PageID #: 7



       34.    Sharing personal information of a consumer with third-parties violates

Section 1692c(b) of the FDCPA. See, Hunstein v. Preferred Collection and Management

Services, Inc., 994 F.3d 1341 (11th Cir. 2021).

       35.     “[I]nvasions of personal privacy have been regarded as a valid basis for

tort suits in American courts.” Hunstein, 2021 U.S. App. LEXIS 11648 at *8 (citing

Pavesich v. New England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris,

153 Mo. App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532

(1918)).

       36.    “[T]he existence of a right of privacy is now recognized in the great majority

of the American jurisdictions that have considered the question." Id. (quoting

Restatement (Second) of Torts § 652A cmt. a. (Am. Law Inst. 1977)).

       37.    “[T]he term ‘invasion of privacy’ comprises an identifiable family of

common-law torts—including, most relevantly here, ‘public disclosure of private facts.’

Invasion of Privacy, Black's Law Dictionary 952 (10th ed. 2014).” Id. at *8-*9.

       38.    “It is hornbook law that ‘[o]ne who gives publicity to a matter concerning

the private life of another is subject to liability to the other for invasion of his privacy, if

the matter publicized is of a kind that (a) would be highly offensive to a reasonable

person, and (b) is not of legitimate concern to the public.’ Restatement (Second) of Torts

§ 652D (1977).” Id. at *9.

       39.    “[T]he Supreme Court itself has recognized ‘the individual interest in

avoiding disclosure of personal matters’ and has recognized that ‘both the common law

and the literal understandings of privacy encompass the individual's control of

information concerning his or her person.’” Hunstein, 2021 U.S. App. LEXIS 11648 at

*9 (quoting United States Dep't of Justice v. Reporters Comm. for Freedom of the Press,




                                               7
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 8 of 11 PageID #: 8



489 U.S. 749, 763, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989) (citation and quotation

marks omitted)).

       40.     The tort of “invasion of privacy” comprises an identifiable family of

common-law torts—including, most relevantly here, “public disclosure of private facts.”

INVASION OF PRIVACY, BLACK’S LAW DICTIONARY 952 (10th ed. 2014). It is hornbook law

that “[o]ne who gives publicity to a matter concerning the private life of another is subject

to liability to the other for invasion of his privacy, if the matter publicized is of a kind

that (a) would be highly offensive to a reasonable person, and (b) is not of legitimate

concern to the public.” RESTATEMENT (SECOND) OF TORTS § 652D (1977). See also, 77

C.J.S. RIGHT OF PRIVACY AND PUBLICITY § 32; 62A AM. JUR. 2D PRIVACY § 79.

       41.     Texas law recognizes torts for the invasion of privacy by disclosure of

public facts and intrusion into the private affairs of natural persons.

       42.     Section 1692c(b) of the FDCPA, with certain inapplicable exceptions,

prohibits debt collectors from communicating consumers’ personal information to third

parties “in connection with the collection of any debt.”

       43.     An employee of Defendant did not mail the December 5, 2020 collection

letter to Plaintiff.

       44.     As discussed above and below, Defendant violated Section 1692c(b) when

it used a third-party vendor to mail the December 5, 2020 collection letter.

       45.     Defendant violated Section 1692c(b) when it used a third-party vendor to

mail the December 5, 2020 collection letter to Plaintiff because by using a third-party

vendor to mail out the letters, Defendant disclosed Plaintiff’s personal contact

information and information identifying the Subject Debt to Defendant’s letter vendor.

       46.     Defendant’s transmittal of Plaintiff’s personal information, Plaintiff’s

purported status as a debtor in relation to the Subject Debt, and the amount of the


                                             8
  Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 9 of 11 PageID #: 9



Subject Debt to Defendant’s letter vendor constitutes a "communication" within the

meaning of Section 1692a(2) which defines “communication” as "the conveying of

information regarding a debt directly or indirectly to any person through any medium."

15 U.S.C. § 1692a(2).

       47.    Defendant’s use of a third-party letter vendor to merge Plaintiff’s

demographic data and status as a debtor into Defendant’s form collection letter template

for the purpose of printing and mailing the December 5, 2020 collection letter to Plaintiff

violated Section 1692c(b).

       48.    Defendant’s disclosure of Plaintiff’s personal information and her status

as a purported debtor posed a material risk of harm to the privacy interests protected

by the FDCPA.

       49.    Defendant’s disclosures of Plaintiff’s personal information and status as a

purported debtor to its third-party letter vendor violated Plaintiff’s rights to privacy that

were recognized by Congress when it enacted the FDCPA.

       50.    Defendant’s transmittal of Plaintiff’s personal information and information

identifying the Subject Debt to its letter vendor was not done in an attempt to comply

with Section 1692b.

       51.    Defendant’s disclosure to its letter vendor of Plaintiff’s personal

information and her purported status as a person owing the Subject Debt violated

Section 1692c(b)’s prohibition on disclosure of debtor information to third-parties.

       52.    Section 1692c(b) bears a close relationship to a privacy invasion that

American courts have long recognized as cognizable.

       53.    Congress's judgment indicates that violations of Section 1692c(b)

constitute a concrete injury.




                                             9
 Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 10 of 11 PageID #: 10



      54.    As set forth above, Defendant’s disclosures to its third-party letter vendor

(of Plaintiff’s personal information and status as a purported debtor) caused Plaintiff to

suffer from embarrassment, aggravation and emotional distress.

      55.    Plaintiff has standing to sue Defendant for its improper and unlawful

disclosure of Plaintiff’s personal information and status as a debtor to third-party letter

vendors.

       56.    The claims asserted in this Count satisfy the elements of FRCP 23(a)(1)-(4)

and FRCP 23(b)(3).

       57.    The proposed class encompasses:

             (a) all consumers with mailing addresses within this Judicial
             District where Defendant used a third-party letter vendor to
             transmit collection letters to consumers;
             (b) where Defendant utilized form collection letters for the purposes
             of attempting to collect to a consumer based debt allegedly owed to
             “JPMorgan Chase Bank N.A.”; and
             (d) Defendant’s use of a third-party letter vendor resulted in
             Defendant sending the demographic information of the subject
             consumers as well as their status as alleged debtors to the letter
             vendor in violation of Section 1692c(b) of the FDCPA.

      58.    Alternatively, depending on the size of the class set forth in the preceding

Paragraph, Plaintiff proposes the following class:

             (a) all consumers with addresses within the State of Texas;
             (b) where Defendant utilized form collection letters for the purposes
             of attempting to collect to a consumer based debt allegedly owed to
             “JPMorgan Chase Bank N.A.”; and
             (c) Defendant’s use of a third-party letter vendor resulted in
             Defendant sending the demographic information of the subject
             consumers as well as their status as alleged debtors to the letter
             vendor in violation of Section 1692c(b) of the FDCPA.
      59.    The above classes are limited to one year prior to the filing of the Complaint

until such time as Defendant ceases the offending conduct.




                                            10
 Case 1:21-cv-00294-MJT Document 1 Filed 06/11/21 Page 11 of 11 PageID #: 11



       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in her favor and against Defendant MRS BPO, L.L.C. as follows:

              a. Declaring that the practices complained of herein are unlawful;

              b. Awarding Plaintiff and class members statutory damages of
                 $1,000.00 as provided under 15 U.S.C. §§ 1692k(a)(2)(A) and
                 1692k(a)(2)(B);

              c. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                 §1692k(a)(1));

              d. Awarding Plaintiff costs and reasonable attorney’s fees as
                 provided under 15 U.S.C. §1692k(a)(3); and

              e. Awarding any other relief as this Honorable Court deems just
                 and appropriate.



                                      JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all

issues in this action so triable of right.



                                                       Respectfully submitted,
                                                       Counsel for Plaintiff
                                                       THERESSA C. LEVINE
   Dated: 6/11/2021
                                                       /s/ James C. Vlahakis
                                                       James C. Vlahakis
                                                       Senior Counsel
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Ave., Suite 200
                                                       Lombard, IL 60148
                                                       Phone: (630) 575-8181
                                                       jvlahakis@sulaimanlaw.com




                                             11
